Reply Not Fully Responsive
A complete response to a nonstatutory double patenting rejection … is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  MPEP 804 I. B. 1. (Emphasis Added).

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.” Id.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment Entered
In response to the amendment filed on December 14, 2020, amended claims 1, 5, 6, and 8-10 are entered.
Response to Arguments
Applicant’s arguments, filed December 14, 2020, have been fully considered and are persuasive.  Therefore, the rejections are withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 6,157,914 A to Seto et al.
Eligibility under 35 USC § 101
“As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. p. 3, para 1. 
Examiner cannot find evidence that the combination of additional elements (“a wearable, removable temperature sensor being arranged to be worn by a female human user for sensing her temperature to obtain a plurality of temperature readings” and “the plurality of temperature readings being 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2005/0101841 A9 to Kaylor et al (hereinafter “Kaylor”; cited by Applicant) in view of US 6,157,914 A to Seto et al (hereinafter “Seto”) and US 4,396,020 A to Wolff et al (hereinafter “Wolff”; cited by Applicant).
As to claim 1, Kaylor teaches a temperature sensing system comprising:
a wearable, removable temperature sensor being arranged to be worn by a female human user for sensing her temperature to obtain a plurality of temperature readings ([0180], [0181]) during each of multiple extended periods ([0034]), wherein at least 10 extended periods comprises an ovulatory cycle (multiple and continuous would include more than 10 [0040]),
the plurality of temperature readings being associated with a code for uniquely identifying the user ([0073], [0128]),
the wearable, removable temperature sensor comprising

a first interface for transmitting the temperature readings or information derived therefrom (para [0058]; “receiving and storing a biosensor signal” para [0060]); 
a user terminal (24) comprising
a first user terminal interface for receiving the temperature readings or information derived therefrom from the wearable, removable temperature sensor (para [0060]) and
a second user terminal interface comprising an internet, wireless radio or telecommunications interface, for transmitting temperature readings or information derived therefrom to a remote server (26) together with the associated unique code (para [0060], [0061], [0073]),
the remote server (26) comprising a communications interface for receiving the temperature readings or information derived therefrom together with the associated unique code (para [0060], [0061], [0073]),
analyse the temperature readings or information derived therefrom ([0181]), the analysis comprising:
extracting from the transmitted temperature readings or information derived therefrom the code for uniquely identifying the female human user (para [0060], [0061], [0073]);
Kaylor does not teach the user terminal further comprising a display screen configured for indicating to the female human user a window of fertility or an indication of anovulation based on the pattern indicative or predictive of ovulation;
a processor and a computer-readable storage medium, the computer-readable storage medium being configured to enable storage of data for multiple ovulatory cycles for multiple users and having stored therein instructions which, when executed by the processor, cause the processor to 
based on the code, retrieving information relating to previously recorded ovulatory cycles for the female human user; determining a historical ovulation pattern specific to the female human user based on the retrieved information relating to the previously recorded ovulatory cycles; comparing the transmitted temperature readings against the historical ovulation pattern specific to the female human user to determine a pattern indicative or predictive of ovulation for the female human user.

a processor and a computer-readable storage medium, the computer-readable storage medium being configured to enable storage of data for multiple ovulatory cycles for multiple users and having stored therein instructions (col 2 ln 52-54) which, when executed by the processor, cause the processor to 
based on the code, retrieving information relating to previously recorded ovulatory cycles for the female human user (past 8 days stored and used (therefore retrieved) to evaluate col 3, ln 31-43; Abstract); 
determining a historical ovulation pattern specific to the female human user based on the retrieved information relating to the previously recorded ovulatory cycles (statistical pattern found with stored information col 3, ln 31-43; Abstract); 
comparing (24) the transmitted temperature readings against the historical ovulation pattern specific to the female human user to determine a pattern indicative or predictive of ovulation for the female human user (compared with subsequent readings col 3, ln 31-43; Abstract).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the display and analysis of Wolff to recognize a pattern unique to the woman and provide a complete explanation to the woman.
Kaylor and Wolff do not teach:  based on the code, retrieving information.  Seto teaches based on the code, retrieving information (Abstract; cl 1 and 11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to retrieve previously recorded information based on the code so that the system can track more than one woman.

As to claim 3, Kaylor, Wolff and Seto make obvious the temperature sensing system according to claim 1. Kaylor further teaches wherein the communications interface of the remote server comprises a 

As to claim 4, Kaylor, Wolff and Seto make obvious the temperature sensing system according to claim 1. Wolff further teaches wherein an extended period comprises at least a portion of an ovulatory cycle (col 1).

As to claim 5, Kaylor, Wolff and Seto make obvious the temperature sensing system according to claim 1.  Wolff further teaches wherein either the remote sever or the user terminal comprises a processor for identifying temperature readings having one or more characteristics of faulty or irrelevant data and either deleting said readings or labelling them to be subsequently disregarded (col 1); and for obtaining one or several representative temperature values for each extended period (col 1, ln 56-63).

As to claim 6, Kaylor, Wolff and Seto make obvious the temperature sensing system according to claim 5. Wolff further teaches wherein the remote server comprises a processor for analysing the representative temperature values obtained over multiple extended periods for one or more patterns in the representative temperature values indicative or predictive of ovulation (col 2).  Kaylor further teaches thereby provide information relevant to the fertility of the female mammal to a computer file server for later retrieval by a user (Abstract).

As to claim 7, Kaylor, Wolff and Seto make obvious the temperature sensing system according to claim 1.  Kaylor further teaches wherein the processor of the remote server further comprises instructions which, when executed by the processor, cause the processor to provide information relevant to the fertility of the female mammal to the user (para [0060]-[0062], [0067]).

As to claim 8, Kaylor, Wolff and Seto make obvious the temperature sensing system according to claim 7. Wolff further teaches wherein said information relevant to the fertility of the female mammal is an indication of the timing of the next fertile period (col 2).

As to claim 9, Kaylor, Wolff and Seto make obvious the temperature sensing system according to claim 1. Wolff further teaches wherein said extended period comprises a period of at least 4 hours (col 1; col 2, ln 47-51).

As to claim 10, Kaylor, Wolff and Seto make obvious the temperature sensing system according to claim 1.  Wolff further teaches wherein at least 25 temperature readings are taken in said extended period (col 2).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaylor, Wolff and Seto as applied to claim 1 above, and further in view of US 4,377,157 to Zartman (cited by Applicant). Wolff and Kaylor do not teach the temperature measuring device comprises an intravaginal temperature measuring device. Zartman teaches the temperature measuring device comprises an intravaginal temperature measuring device (col 4). It would have been obvious to one of skill in the art at the time of the invention to provide the indwelling device of Zartman with the device of Wolff and Kaylor to provide continuous monitoring and accumulation of data.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaylor, Wolff and Seto, as applied to claim 1 above and further in view of US 2005/0010128 to Shiraishi et al (hereinafter “Shiraishi”; cited by Applicant). Kaylor and Wolff do not teach wherein the pattern indicative or predictive of ovulation is the dip in body temperature associated with a rise in oestradiol. Shiraishi teaches wherein the pattern indicative or predictive of ovulation is the dip in body temperature associated with a rise in oestradiol (ovulation day in top graph in Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the known temperature dip, as taught by Shiraishi, to predict ovulation with the device of Wolff for dependable predictions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,496,597 (cited by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,155,523 (cited by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791